Citation Nr: 1112903	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-17 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for right knee arthritis, status post total knee arthroplasty (TKA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision and a May 2007 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran submitted a timely notice of disagreement with a May 2007 decision denying entitlement to service connection for a left knee disability.  In a February 2008 rating decision, the RO granted entitlement to service connection for a left knee disability.  The Veteran did not express a disagreement with the evaluation assigned at that time.  Therefore, the Board has limited its consideration accordingly. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  As the Veteran is claiming TDIU based on both his service-connected knee disabilities, the Board lacks jurisdiction over this issue.  Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has not had PTSD during the pendency of this claim.

2.  Right knee arthritis, status post TKA, is manifested by painful motion, flexion limited to 90 degrees, and lateral collateral ligament (LCL) laxity.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).   

2.  The criteria for a 60 percent disability rating, but not higher, for right knee arthritis, status post TKA, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed letters in June 2006 and November 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Both letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board will now address the merits of the claims. 

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Disability Rating

 Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
Service Connection for PTSD

The Veteran asserts that while he was in boot camp, he was involved in a physical altercation with another soldier, at which time he was struck in the head with a rifle.  The Veteran reported that after this altercation he went absent without leave (AWOL) and was then placed in a psychiatric ward until he was returned to basic training.  The Veteran reports that he was mistreated and as a result he has PTSD.

In February 2007, the RO made a formal finding of insufficient information to verify the Veteran's claimed PTSD stressor.  The RO noted that the physical altercation described by the Veteran could not be verified by any military records.  

In a March 2008 statement, the Veteran reported that while serving in the Republic of Vietnam in July, he did not provide the year, he drove a truck onto a base that had recently been attacked by the Vietcong.  He reported that he was told by the military police on the scene to leave the truck and report to a designated area for pick-up.  

A review of the Veteran's DD Form 214 shows that he did not serve in the Republic of Vietnam during the month of July in any year.  He was stationed in the Republic of Vietnam from late August 1971 to early April 1972, after which time he was separated from active service. 

A review of the Veteran's STRs shows that at the time of his separation examination in April 1972, there was no indication that the Veteran had a psychiatric disability at that time.  He was found to be clinically normal upon mental status examination and there is no other documentation of any psychiatric treatment while the Veteran was in active service. 

In May 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported the above discussed altercation with a fellow soldier as his only PTSD stressor.  He did not report to the examiner that he was involved in any sort of combat situation while serving in the Republic of Vietnam.  At the time of his VA examination, the Veteran denied experiencing nightmares or flashbacks.  He did report anger management problems and hypervigilance.  Based on the examination, the examiner did not diagnose the Veteran with PTSD or any other Axis I psychiatric disability.  The examiner reported that when she asked the Veteran about any stressors related to his experiences in the Republic of Vietnam, the Veteran reported that there were none.  The examiner reported that at the time of the interview the Veteran reported minimal symptoms of PTSD and when he was asked directly, the Veteran denied symptoms that are typically associated with PTSD.  The examiner reported that the Veteran was not receiving treatment for any psychiatric disability.

The Board acknowledges that, as discussed above, the Veteran has reported an event taking place during his service in the Republic of Vietnam as a PTSD stressor.  However, the Veteran had the opportunity to report this stressor to the VA examiner so that she could make an accurate determination as to whether the Veteran had PTSD due such stressor.  At that time, the Veteran failed to report any stressful events from his service in the Republic of Vietnam.  In fact, as noted above, the examination report clearly states that when the Veteran was asked whether he had any stressors from his service in the Republic of Vietnam, he reported that there were none.  Therefore, the Board accepts the VA examiner's opinion that the Veteran does not currently have a mental health disability, including PTSD, which is related to his active service.  

A review of the record shows that the Veteran receives medical treatment at the VA Medical Center.  A review of the VA Medical Center treatment notes of record is negative for any treatment for or diagnosis of a mental health disability.  Additionally, a review of the Veteran's VA Medical Center problem list fails to show that the Veteran is followed for a mental health disability.  In January 2006, the Veteran was seen at the VA Medical Center for treatment of various disabilities and was given a depression screening.  At that time, symptoms reported by the Veteran resulted in a negative depression screen.  In August 2007, the Veteran received treatment at the VA Medical Center for various disabilities and was given a PTSD screening.  At that time, symptoms reported by the Veteran resulted in a negative PTSD screen.  

There is no medical evidence indicating that the Veteran has a mental health disability, to include PTSD, which is related to his active service.  While the Veteran might sincerely believe that he has PTSD that is related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed with a mental health disability, to include PTSD.

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.

Evaluation of Right Knee Arthritis, Status Post TKA

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In March 2005, the Veteran underwent a TKA of his right knee due to service-connected arthritis in that joint.  In June 2006, the Veteran filed a claim for an increased disability rating, reporting that his right knee was not stable, was painful, and was very weak. 

A review of the VA Medical Center treatment notes of record shows that the Veteran receives routine care at the VA Medical Center for right knee pain.  In February 2006, the Veteran underwent an examination of his right knee.  At that time, the Veteran reported that he experienced off and on right knee pain that was exacerbated by prolonged sitting or standing and walking long distances.  He reported that the pain was relieved by rest.  The Veteran reported that the pain was located over the patella and that it would radiate into his leg.  There was no crepitus reported, but the Veteran described his knee as stiff.  The Veteran reported that his knee would still lock up despite the TKA.  At that time, the Veteran reported that he could walk without a cane for short distances, but that he required a cane for ambulation over long distances.  Physical examination of the knee revealed full extension, but flexion was limited to 90 degrees.  There was tenderness in the infrapatellar structure to deep palpation.  There was laxity in the LCL.  The examiner diagnosed right TKA with infrapatellar DJD as well as laxity in the LCL.  He recommended quadriceps and hamstring strengthening for some relief.

The Veteran has continued to seek treatment at the VA Medical Center and generally reports pain, limited range of motion, and limited ambulation. 

In July 2006, the Veteran was afforded a VA examination of his right knee.  At that time, the Veteran reported that he experienced constant pain that was a 3 of 10 in intensity.  He reported that standing for more than 10 minutes at a time and walking more than a quarter mile caused him to experience painful flare-ups.  He reported that during flare-ups the pain was a 6 of 10 in intensity.  He reported that he was unable to take a promotion at work as a result of limitations caused by his service-connected knee disability.  He also reported that he was unable to perform some activities of home maintenance, such cutting the grass and landscaping, as a result of his right knee disability.  The Veteran also reported that he experienced limited range of motion in his right knee, despite the TKA.  

Upon physical examination of the right knee, the Veteran had active and passive flexion to 90 degrees with pain and extension to 0 degrees, midline.  The examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The knee was noted to be stable with negative anterior, posterior, varus, valgus, and Lachman's stressing.  The right knee was also negative for McMurray's and ballottement.  It was noted that the Veteran required the assistance of a cane for ambulation.  X-rays taken of the right knee revealed satisfactory positioning of the total knee replacement that was unchanged from June 2005.  However, X-rays did reveal a small amount of joint effusion in the right knee.

The Board finds that the Veteran is entitled to a 60 percent disability rating for right knee arthritis, status post TKA, for the entire period on appeal.  In this regard, the Board notes that the Veteran experiences continued pain, significantly decreased range of motion, and laxity in the right knee despite the TKA.  The Board finds that these symptoms more nearly approximate the chronic residuals consisting of severe painful motion or weakness required for the 60 percent disability rating than the residuals contemplated by the minimum 30 percent disability rating.  The Board notes that this is the highest disability rating assignable for a TKA.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Board notes that while the Veteran is not currently employed, he has reported his unemployment is a result of both of his knee disabilities and not just the right knee disability that is currently before the Board.  Therefore, the issue of TDIU has been appropriately referred to the RO for adjudication.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased disability rating granted in this decision.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for PTSD is denied.

The Board having determined that arthritis of the Veteran's right knee, status post TKA, warrants a 60 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


